
	

113 HR 5028 IH: National Hate Crimes Hotline Act of 2014
U.S. House of Representatives
2014-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5028
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2014
			Mr. Israel introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To establish grant programs to provide for the establishment of a national hate crime hotline and a
			 hate crime information and assistance website, to provide training and
			 education to local law enforcement to prevent hate crimes, and to provide
			 assistance to victims of hate crimes.
	
	
		1.Short titleThis Act may be cited as the National Hate Crimes Hotline Act of 2014.
		2.FindingsCongress makes the following findings:
			(1)Nationwide, the number of hate groups in the United States has increased by 67 percent since 2000
			 according to the Southern Poverty Law Center.
			(2)According to the Federal Bureau of Investigation, 57 percent of offenses based on perceived
			 ethnicity or national origin stemmed from anti-Latino bias.
			(3)Between 2003 through 2006 and 2007 through 2011 the percentage of hate crimes motivated by
			 religious bias more than doubled from 10 percent to 21 percent.
			(4)Violent hate crime increased more than 30 percent as a proportion of all nonfatal violent crime,
			 from 3 percent in 2003 through 2006 to 4 percent in 2007 through 2011.
			(5)In New York State—
				(A)hate crimes grew 30 percent between 2011 and 2012;
				(B)26 percent of all hate crimes reported were due to an individual’s sexual orientation or perceived
			 sexual orientation in 2012;
				(C)anti-Black hate crimes made up 25 percent of reported hate crimes against people in 2012; and
				(D)22 percent of total hate crimes were anti-Jewish, while almost 65 percent of all property hate
			 crimes were anti-Jewish in 2012.
				(6)According to the Bureau of Justice Statistics, an average of more than 250,000 people a year are
			 victims of hate crimes.
			3.National Hate Crime Hotline and hate crime information and assistance website
			(a)In generalThe Attorney General may award one or more grants to private, nonprofit entities—
				(1)to provide for the establishment and operation of a national, toll-free telephone hotline to
			 provide information and assistance to victims of hate crimes (hereafter in
			 this section referred to as the national hate crime hotline); and
				(2)to provide for the establishment and operation of a highly secure Internet website to provide that
			 information and assistance to such victims (hereafter in this section
			 referred to as the hate crime information and assistance website).
				(b)DurationA grant under this section may extend over a period of not more than 5 years.
			(c)Annual ApprovalThe provision of payments under a grant awarded under this section shall be subject to annual
			 approval by the Attorney General and subject to the availability of
			 appropriations for each fiscal year to make the payments.
			(d)Hotline ActivitiesAn entity that receives a grant under this section for activities described, in whole or in part,
			 in subsection (a)(1) shall use funds made available through the grant to
			 establish and operate a national hate crime hotline. In establishing and
			 operating the hotline, the entity shall—
				(1)contract with a carrier for the use of a toll-free telephone line;
				(2)employ, train (including technology training), and supervise personnel to answer incoming calls
			 and provide counseling and referral services to callers on a 24-hour-a-day
			 basis;
				(3)assemble and maintain a current database of information relating to services for victims of hate
			 crimes to which callers throughout the United States may be referred;
				(4)publicize the national hate crime hotline to potential users throughout the United States; and
				(5)be prohibited from asking hotline callers about their citizenship status.
				(e)Secure Website Activities
				(1)In generalAn entity that receives a grant under this section for activities described, in whole or in part,
			 in subsection (a)(2) shall use funds made available through the grant to
			 provide grants for startup and operational costs associated with
			 establishing and operating a hate crime information and assistance
			 website.
				(2)AvailabilityThe hate crime information and assistance website shall be available to the entity operating the
			 national hate crime hotline.
				(3)InformationThe hate crime information and assistance website shall provide accurate information that describes
			 the services available to victims of hate crimes, including health care
			 and mental health services, social services, transportation, and other
			 relevant services.
				(4)Rule of constructionNothing in this section shall be construed to require any shelter or service provider, whether
			 public or private, to be linked to the hate crime information and
			 assistance website or to provide information to the recipient of the grant
			 described in paragraph (1) or to the website.
				(f)ApplicationThe Attorney General may not award a grant under this section unless the Attorney General approves
			 an application for such grant. To be approved by the Attorney General
			 under this subsection an application shall—
				(1)contain such agreements, assurances, and information, be in such form, and be submitted in such
			 manner, as the Attorney General shall prescribe through notice in the
			 Federal Register;
				(2)in the case of an application for a grant to carry out activities described in subsection (a)(1),
			 include a complete description of the applicant’s plan for the operation
			 of a national hate crime hotline, including descriptions of—
					(A)the training program for hotline personnel, including technology training to ensure that all
			 persons affiliated with the hotline are able to effectively operate any
			 technological systems used by the hotline;
					(B)the hiring criteria for hotline personnel;
					(C)the methods for the creation, maintenance, and updating of a resource database;
					(D)a plan for publicizing the availability of the hotline;
					(E)a plan for providing service to non-English speaking callers, including service through hotline
			 personnel who speak Spanish; and
					(F)a plan for facilitating access to the hotline by persons with hearing impairments;
					(3)in the case of an application for a grant to carry out activities described in subsection (a)(2)—
					(A)include a complete description of the applicant’s plan for the development, operation, maintenance,
			 and updating of information and resources of the hate crime information
			 and assistance website;
					(B)include a certification that the applicant will implement a high level security system to ensure
			 the confidentiality of the website, taking into consideration the safety
			 of hate crime victims; and
					(C)include an assurance that, after the third year of the website project, the recipient of the grant
			 will develop a plan to secure other public or private funding resources to
			 ensure the continued operation and maintenance of the website;
					(4)demonstrate that the applicant has recognized expertise in the area of hate crimes and a record of
			 high quality service to victims of hate crimes, including a demonstration
			 of support from advocacy groups;
				(5)demonstrate that the applicant has a commitment to diversity, and to the provision of services to
			 ethnic, racial, religious, and non-English speaking minorities, in
			 addition to older individuals, individuals with disabilities, and
			 individuals of various gender, gender identity, and sexual orientation;
			 and
				(6)contain such other information as the Attorney General may require.
				(g)Hate crime definedFor purposes of this Act, the term hate crime means a crime in which the defendant intentionally selects a victim, or in the case of a property
			 crime, the property that is the object of the crime, because of the actual
			 or perceived race, color, religion, national origin, ethnicity, gender,
			 gender identity, disability, sexual orientation, perceived sexual
			 identification, or perceived gender identity of any person.
			(h)Authorization of Appropriations
				(1)In generalThere is authorized to be appropriated to carry out this section $3,500,000 for each of fiscal
			 years 2015 through 2019.
				(2)WebsiteOf the amounts appropriated pursuant to paragraph (1) for a year, not less than 10 percent shall be
			 used for purposes of carrying out subsection (a)(2).
				(3)AvailabilityFunds authorized to be appropriated under paragraph (1) may remain available until expended.
				4.Local law enforcement education and training grant program
			(a)In generalThe Attorney General may award grants to eligible State and local law enforcement entities for
			 educational and training programs on solving hate crimes (as defined in
			 section 1(g)) and establishing community dialogues with groups whose
			 members are at-risk of being victims of such hate crimes.
			(b)EligibilityTo be eligible to receive a grant under subsection (a), a State or local law enforcement entity
			 must be in compliance with reporting requirements applicable to such
			 entity pursuant to the Hate Crimes Statistics Act (28 U.S.C. 534 note).
			(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as are necessary for
			 fiscal year 2015 and each succeeding fiscal year.
			5.Local resources to combat hate crimes grant program
			(a)In generalThe Attorney General shall establish a grant program within the Office for Victims of Crime in the
			 Office of Justice Programs, under which the Attorney General may award
			 grants to local community based organizations, nonprofit organizations,
			 and faith-based organizations to establish or expand local programs and
			 activities that serve targeted areas and that provide legal, health
			 (including physical and mental health), and other support services to
			 victims of hate crimes (as defined in section (1)(g)). Grant funds may be
			 used for activities including hiring counselors and providing training,
			 resources, language support services, and information to such victims.
			(b)Targeted area definedFor purposes of this section, the term targeted area means an area with a demonstrated lack of resources, as determined by the Attorney General, for
			 victims of hate crimes.
			(c)Funding restrictionNone of the funds from a grant made under this section may be used—
				(1)by an organization that discriminates against an individual on the basis of religion; or
				(2)for purposes of promoting religious beliefs or views.
				(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as are necessary for
			 fiscal year 2015 and each succeeding fiscal year.
			
